Notice of Allowability
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered. The submitted IDS and amendments to the specification have been considered. Claims 1-11 and 13-20 remain allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the Notice of Allowance of 8/26/2021, none of the cited prior arts disclose the claims 1 and 19 limitation of “sensor operable to generate ambient data characterizing an environmental state in response to an external stimuli”.
The newly submitted IDS of 11/8/2021 was carefully examined. None of the cited references disclose the above limitation. As such claims 1-3, and 5-18 are allowed.
The amendment to the Specification has also been accepted. This amendment corrects the deficiency noted in the communication of 9/23/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748